PER CURIAM.
William K. Coward appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court.* See Coward v. United States, No. CA-01-226-HC-5-BO (E.D.N.C. Apr. 18, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We recently held in United States v. Angle, 254 F.3d 514 (4th Cir.2001), at *3, that no Appren-di error existed when the sentence for conspiring to commit an offense that involved an unspecified quantity of drugs was under twenty years. Coward received a 100 month sentence, less than the twenty year maximum sentence. Accordingly, he has no Apprendi claim.